CALOGERO, C.J.,
dissents from the court’s action. I would prefer to stay the trial, and grant and docket to review the legal issue herein; otherwise, I would deny the writ application for the reasons expressed by Justice KIMBALL. Furthermore, it is a poor practice to decide issues of this sort in such a hurried fashion without benefit of briefing and argument from the lawyers on both sides. Writ denials form no precedent for further cases. Unfortunately, writ grants with order and/or with reasons do have precedential effect, and guide trial judges and trial attorneys in future matters.
KIMBALL, J.,
I would deny the writ because there is neither legislation nor custom in this state that prevents a jury from being informed of the cap on damages contained in La. R.S. 13:5106(B)(1). The legislature has not seen fit to create a law in this matter, and it is not within our province to do so precipitously through a court order.
JOHNSON, J., would deny the application.